*153OPIHIOI.'.
liy his Honor John St. Paul.
a heavily loaded cotton float belonging to plaintiff and a This suit involves a claim and counter-elpim for damages resulting from a collision between two automobiles, to-wit, light delivery truck belonging to defendant. Each party lays the blame upon the other's driver; and the solution of the controversy depends upon which of these two is telling the truth. The trial judge believed thq account given by the driver of the float and our own appreciation of the evidence leads us to agree with him.
The driver of the float testifies that he was coming along Urania Street at slow speed and intends' to turn into Coliseum Street, which crosses it at right angles; that as he approached the corner he sounded his horn and slackened his speed still further; that as he intended to turn down Coliseum Street, which meant a turn to the left, he made a long turn (i. e. going arpund the center of the intersection) so as to keep to his right, that is, the river side of Coliseum Street; that defendant's truok was then coming up Coliseum Street at a rapid rate and was about 70 feet from the ;orner of Urania when he saw it; but that Instead of slowing down and keeping to the right, i. e. the wood side of the street, the truck swerved to the left in an attempt *154to pass in front of the float; that on seeing this he then instantly stopped the float which had^reached the center of the intersection and Just begun to turn; hut the driver of the truok becoming panic stricken when he saw a collision was imminent, jumped from the truok, which then crashed into the float.
The driver of the truok testifies that he was going up Coliseflm Street keeping to his right, 1. e. the wood side of that street; that he was making between three and eight miles an hour; that when he came within 20 or 30 feet of the corner of Urania Street the float came out of that street, mating a wide swing into Coliseum and then doubled
back in order to get on the wood side so as to make another long swing into the next cross street below; and "going 25 miles an hour whilst making the curve" bore down upon him "face to face"; wherefore he was obliged to turn to the left as the only possible means of avoiding a collision; that he heard no horn sounded, and did not jump from the truok. A friend who was with him testifies substantially as he doss.
But the version which they give is manifestly an impossible one; a long and heavily loaded float could not make the sharp turn which they describe even at slow speed, much less at the high rate of speed they claim. On the other hand the version given by the driver of the float is neither *155impossible nor improbable, and argues one of two things to-wit, either the driver''of the truok was inattentive and did not see the float until too late (his friend saying that when he got to the corner of Urania ‘".treat he "looked up" and saw the float); or else he was in a hurry, and seeing the slow moving float thought he could save time by "outting in front" of it, as the driver of the float says he attempted to do. '.Vhioh the latter view seems to have been the one taken by the trial judge, and apnears to us the more likely. In either case however the driver of the truok was cleraly at fault.
November 22nd, 1920.
The Judgment appealed from is therefore correct.
Judgment Affirmed.
Hew Orleans la,